DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Re-numbering
As per rule 37 CFR 1.126, claims 17-23 have been re-numbered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations " the measurement of force and displacement ", “the action of pressing the aggregate”, and “the stiffness of the ground” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the different portions of the ground surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the different portions of the ground surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "the different portions of the ground surface" and “the different mechanism” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10, and 14-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/001297 herein referred to as Theron et al.
As to claim 1, Theron et al discloses a method comprising: using at least one mechanism 14 to press into a ground surface in a substantially downward direction to create a concavity 16; filling the concavity 16 with unstabilized or chemically stabilized aggregate, soil, or sand; and using the mechanism to press the aggregate within the concavity. Furthermore, Theron et al discloses filling with granular material which would read on soil or sand or aggregate.
As to creating a cavity extending to a penetration depth, wherein the penetration depth is comparatively greater for a weaker ground surface, such limitation is considered relative and obvious.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to create a cavity extending to a penetration depth, wherein the penetration depth is comparatively greater for a weaker ground surface because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Regardless of strength of the ground surface, one of ordinary skill in the art would create a cavity that is adequate (i.e. deep enough) for forming compaction type piles so as to stabilize ground.   It would make sense that in weaker ground that a greater depth may be required.
As to claim 2, Theron et al discloses a mandrel 14.
As to claim 3, Theron et al discloses controlled force loading.
As to claim 4, Theron et al discloses filling the concavity with aggregate 10.
As to claim 5, Theron et al discloses repeating the steps comprises repeating the steps until the mechanism does not settle (i.e. point of refusal, see page 7, first paragraph) under applied pressure near the top of the ground surface or base of the aggregate, soil, or sand.  
Insofar as understood, as to claim 8, Theron et al discloses wherein the measurement of force and displacement from the action of pressing the aggregate is use to determine the stiffness of the ground and from installing the pressed-aggregate concavities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine a stiffness of the ground based on previous actions.
As to claim 10, Theron et al discloses pressing the aggregate within the concavity for a specified pressing duration.   The pressing of the aggregate would implicitly take time, thus a duration.
As to claim 14, Theron et al discloses all that is claimed except wherein a diameter of the concavity is between about 3 inches and 12 inches.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a diameter between 3 and 12 inches because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claim 15, Theron et al discloses a system comprising:
at least one mechanism 14 configured to press into a ground surface in a downward direction to create a concavity 16 extending to a penetration depth, wherein the penetration depth is comparatively greater for a weaker ground surface; and,
unstabilized or chemically stabilized aggregate, soil, or sand for at least partially filling the concavity.  Furthermore, Theron et al discloses filling with granular material which would read on soil or sand or aggregate.
As to creating a cavity extending to a penetration depth, wherein the penetration depth is comparatively greater for a weaker ground surface, such limitation is considered relative and obvious.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to create a cavity extending to a penetration depth, wherein the penetration depth is comparatively greater for a weaker ground surface because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Regardless of strength of the ground surface, one of ordinary skill in the art would create a cavity that is adequate (i.e. deep enough) for forming compaction type piles so as to stabilize ground.   It would make sense that in weaker ground that a greater depth may be required.
As to claim 16, Theron et al discloses a support 24 configured to carry the at least one mechanism 14.

Claim(s) 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/001297 herein referred to as Theron et al in view of White (US 2015/0330051).
As to claims 6 and 7, Theron et al discloses all that is claimed except for using a chemical modifier such as polymer and cement in filling the concavity.  White discloses the use of cementitious grout.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a chemical modifier such as polymer and cement as disclosed by White, since doing so provides the expected benefit of improving the strength of the ground.
As to claim 9, Theron et al discloses all that is claimed except for the hollow pipe. White disclose the use of a hollow pipe 1000.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide hollow pipe as disclosed by White, since doing so provides the expected benefit of forming compaction type piles in the ground.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,196,793.  For example, the method of using a mechanism to press into the ground to create a concavity, filling the concavity with an aggregate, and using the mechanism to press the aggregate are similarly recited.
  Furthermore, as to creating a cavity extending to a penetration depth, wherein the penetration depth is comparatively greater for a weaker ground surface, such limitation is considered relative and obvious.  One of ordinary skill in the art would create a cavity that is adequate for forming compaction type piles so as to stabilize ground, regardless of strength of the ground surface.  It would make sense that in weaker ground that a greater depth may be required.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,085,160.  For example, the method of using a mechanism to press into the ground to create a concavity, filling the concavity with an aggregate, and using the mechanism to press the aggregate are similarly recited. 
 Furthermore, as to creating a cavity extending to a penetration depth, wherein the penetration depth is comparatively greater for a weaker ground surface, such limitation is considered relative and obvious.  One of ordinary skill in the art would create a cavity that is adequate for forming compaction type piles so as to stabilize ground, regardless of strength of the ground surface.  It would make sense that in weaker ground that a greater depth may be required.

Response to Arguments
Applicant’s arguments, see response, filed 9/14/22, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678